Dismissed and Memorandum Opinion filed January 26, 2006








Dismissed and Memorandum Opinion filed January 26,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01010-CR
____________
 
JAMES THOMAS BURKE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause No. 1009735
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to the offense of aggravated
assault.  In accordance with the terms of
a plea bargain agreement with the State, the trial court placed appellant
on  ten years of deferred adjudication
community supervision and assessed a fine of $500.  The State subsequently moved to adjudicate
guilt.  On August 26, 2005, appellant
signed a stipulation of evidence and, as part of the stipulation, agreed to
waive any right of appeal. On August 26, 2005, the trial court sentenced
appellant to two years= confinement in the Institutional Division of the Texas
Department of Criminal Justice and assessed a fine of $500.  Despite having waived the right of appeal,
appellant filed a pro se notice of appeal. 
We dismiss the appeal.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that defendant had waived his right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 26, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish.